EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 and 3-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1, 16, 17 and 19 Shirai et al. discloses an immersion lithographic apparatus / a method of coating a substrate (Fig. 1, see also paragraphs [0180] and [0188]) comprising: 
an object (Fig. 2 item 4), the object comprising: 
a substrate and an outer layer (as shown in Figs. 7 and 8), 
depositing on the substrate an outer layer which has a composition comprising a rare earth element (paragraph [0248] teaches wherein in the multilayer film comprises lanthanum) by at least one selected from: (a) sputtering, wherein at least one sputtering target material comprises the rare earth element, (b) PVD and/or CVD and/or ALD, wherein a precursor gas and/or a reactive gas comprises the rare earth element, (c) plasma induced (co)polymerization, and/or (d) ion implantation, where an ion source is a metal vapor arc source, and the vapor at least partly comprises the rare earth element (paragraphs [0439], [0449], [0454] and claim 10 teaches the known methods of depositions used in semiconductor processing).
Ishibashi et al. discloses using an inorganic polymer film to treat a surface of a substrate so as to render it water-repellent (as shown in Figs. 12A-12B).
However, the combination of Shirai et al. and Ishibashi et al. does not teach wherein the outer layer has a composition comprising a rare earth element and an inorganic and/or organosilicon polymer, the composition, in use, coming in direct contact with immersion liquid of the immersion lithographic apparatus and is able to make a receding contact angle of at least 75° with the outer layer, and it does not appear to be obvious why one of ordinary skill in the art would modify the combination of Shirai et al. and Ishibashi et al. such that the outer layer has a composition comprising a rare earth element and an inorganic and/or organosilicon polymer, the composition, in use, coming in direct contact with immersion liquid of the immersion lithographic apparatus and is able to make a receding contact angle of at least 75° with the outer layer.
Accordingly, the prior art fails to teach or fairly suggest an immersion lithographic apparatus / a method of coating a substrate requiring “wherein the outer layer has a composition comprising a rare earth element and an inorganic and/or organosilicon polymer, the composition, in use, coming in direct contact with immersion liquid of the immersion lithographic apparatus” and “is able to make a receding contact angle of at least 75° with the outer layer”, in the combination required by the claims.

Claims 3-15, 18, 20 and 21 are allowable by virtue of their dependency on claims 1, 16 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Banerjee et al. [US 2022/0163896 A1]
	Nikipelov et al. [US 2021/0132517 A1]
	Klugkist et al. [US 2020/0064183 A1]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882